Opinion filed November 12, 2015




                                      In The


        Eleventh Court of Appeals
                                  _____________

      Nos. 11-15-00254-CR, 11-15-00255-CR, & 11-15-00256-CR
                          _____________

                   NATHAN LEE ANDERS, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 142nd District Court
                          Midland County, Texas
           Trial Court Cause Nos. CR30351, CR39508, & CR43397


                     MEMORANDUM OPINION
      Nathan Lee Anders, Appellant, filed a pro se notice of appeal related to three
separate convictions. We dismiss the appeals for want of jurisdiction.
      The documents on file in these appeals indicate that Appellant’s sentences
were imposed on June 22, 2006, February 16, 2012, and September 4, 2014,
respectively. On October 13, 2015, Appellant filed a pro se notice of appeal in
each cause. Appellant stated that his intent was to appeal the trial court’s decisions
to deny Appellant’s motion for judgment nunc pro tunc, motion to modify, and bill
of review, all of which related to the assessment of court-appointed attorney’s fees
against Appellant after he was found to be indigent. When the appeals were filed
in this court, we notified Appellant by letter that the orders from which he
attempted to appeal did not appear to be appealable orders, and we informed
Appellant that these appeals may be dismissed. We requested that Appellant
respond and show grounds to continue.                In response to this court’s letters,
Appellant filed in this court three original mandamus proceedings that relate to the
three trial court cause numbers at issue in these appeals.1
       Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed
either (1) within thirty days after the date that sentence is imposed in open court or
(2) if the defendant timely files a motion for new trial, within ninety days after the
date that sentence is imposed in open court. A notice of appeal must be in writing
and filed with the clerk of the trial court.           TEX. R. APP. P. 25.2(c)(1).         The
documents on file in this court reflect that Appellant’s notices of appeal were filed
with the clerk of the trial court more than a year after his sentences were imposed
and that his motions to modify were not timely filed. Absent a timely filed notice
of appeal or the granting of a timely motion for extension of time, we do not have
jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v.
State, 860 S.W.2d 108 (Tex. Crim. App. 1993).
       Furthermore, an intermediate appellate court has no jurisdiction over an
appeal from an order denying a request for judgment nunc pro tunc or an order
denying a motion to modify because such orders are not appealable orders. Sims v.
State, No. 05-14-01438-CR, 2014 WL 6453607, at *1 (Tex. App.—Dallas

       1
         See our Cause Nos. 11-15-00267-CR, 11-15-00268-CR, and 11-15-00269-CR, which are styled
In re Nathan Lee Anders.

                                               2
Nov. 18, 2014, no pet.) (mem. op., not designated for publication); Sanchez v.
State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.); Everett v.
State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dism’d).               We have no
jurisdiction to entertain these appeals and, therefore, must dismiss them.
      We dismiss these appeals for want of jurisdiction.


                                                           PER CURIAM


November 12, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3